Strategic Latin America Fund Class A (SLATX) PROSPECTUS August 1, 2013 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Strategic Latin America Fund A series of the Investment Managers Series Trust (the “Trust”) Table of Contents SUMMARY SECTION 1 MORE ABOUT THE FUND’S INVESTMENT OBJECTIVE, STRATEGIES AND RISKS 8 MANAGEMENT OF THE FUND 14 RULE 12B-1 PLAN 15 YOUR ACCOUNT WITH THE FUND 15 SERVICE FEES – OTHER PAYMENTS TO THIRD PARTIES 26 DIVIDENDS AND DISTRIBUTIONS 27 FEDERAL INCOME TAX CONSEQUENCES 27 FINANCIAL HIGHLIGHTS 29 This Prospectus sets forth basic information about the Fund that you should know before investing.It should be read and retained for future reference.More detailed information about the Fund is contained in the Statement of Additional Information (“SAI”). The date of this Prospectus is August 1, 2013. SUMMARY SECTION Investment Objective The investment objective of Strategic Latin America Fund (the “Fund”) is to seek income and long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Purchase Programs” on page 17 of this Prospectus. Shareholder Fees (fees paid directly from your investment) Class A Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.00% Maximum deferred sales charge (load) (as a percentage of the lesser of original purchase or redemption proceeds) None Redemption fee if redeemed within 60 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance and full redemption requests) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.10% Distribution (Rule 12b-1) fees 0.25% Other expenses 0.93% Total annual fund operating expenses 2.28% Fee waiver and/or expense reimbursements1 (0.48%) Total annual fund operating expenses after fee waiver and/or expense reimbursements1 1.80% 1. The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding, as applicable, taxes, leverage interest, brokerage commissions, dividend or interest expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1Aand expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) do not exceed 1.80% of the average daily net assets of the Fund.This agreement is in effect until July 31, 2014, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it reimbursed for three years from the date of any such waiver or reimbursement. 1 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years
